DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 9/28/2022 is acknowledged.  The traversal is on the ground(s) that there would not in fact be a search burden on the examiner not search groups I, II and II.  This is not found persuasive because, as the examiner has indicated, the search burden on a sterilizer that utilizes ultraviolet light as the means of sterilization is fundamentally different than that of a sterilizer using ozone or heat. While a case could perhaps be made to link groups II and II together, the Applicant has elected group I. This in fact is the only group that the examiner assigned the case is capable of working on-as groups II and III belong to not only a different art unit, but also a different technology center (the examiner believes these claims belong in TC 1700). However, as UV sterilization ‘belongs’ to AU 2881, which is clearly a different art unit than would even work on groups II and III, this clearly not only represents a search burden but in fact, an examiner qualified to work on group I would not be qualified to work on either of groups II or III. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pragano (U.S. Patent Application Publication Number 20220072174, from hereinafter “Pragano”).
In regards to claim 1, Pragano teaches a sterilizing media cassette (abstract) comprising a body having a lower portion and for sides, the body adapted to hold a stack of media items on support members positioned above the lower portion of the body (FIGS. 9-10 and 12-14), a lid that couples to the body, the lid forming an enclosed inner space when coupled to the body (FIGS. 9-10 and 12-14), a first UV light source mounted on an inner surface of the body or the lid (paragraphs 0021-0027) and a controller that activates the first UV light source to sterilize the stack of media items (paragraph 0021).
In regards to claim 2, Pragano teaches a plurality of second UV light sources, with at least one of the plurality of second UV light sources mounted on an inner surface of each of four sides of the body on an inner surface of the lower portion of the body and an inner surface of the lid, and wherein the controller activates the plurality of second UV light sources to sterilize the stack of media items (paragraphs 0021-0027).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pragano as applied to claim 1 above, and further in view of Sood et al. (U.S. Patent Application Publication Number 20220008605, from hereinafter “Sood”).
In regards to claim 8, Pragano fails to teach an ozone source mounted on an inner surface of the body or the lid that is activated while the first UV light source is activated to sterilize the stack of media items.
Sood teaches an ozone source mounted on an inner surface of the body or the lid that is activated while the first UV light source is activated to sterilize the stack of media items (paragraphs 0144 and 0347).
In view of the teaching of Sood it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an ozone source mounted on an inner surface of the body or the lid that is activated while the first UV light source is activated to sterilize the stack of media items. So doing provides a secondary method of sterilization, to ‘catch’ and germicidal agents that the UV light source fails to deactivate.
In regards to claim 9, Sood teaches a heat source mounted on an inner surface of the body or the lid that is activated while the first UV light source is activated to sterilize the stack of media items (paragraphs 0144 and 0347).
Allowable Subject Matter
Claims 3-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881